NOT RECOMMENDED FOR PUBLICATION
                               File Name: 15a0092n.06

                                         No. 14-3031

                        UNITED STATES COURTS OF APPEALS                              FILED
                             FOR THE SIXTH CIRCUIT                               Jan 30, 2015
                                                                           DEBORAH S. HUNT, Clerk
TIMOTHY H. COOPER,                                     )
                                                       )
       Plaintiff-Appellant,                            )
                                                       )
                                                               ON APPEAL FROM THE
v.                                                     )
                                                               UNITED STATES DISTRICT
                                                       )
                                                               COURT FOR THE
THE COMMERCIAL SAVINGS BANK, et al.,                   )
                                                               SOUTHERN DISTRICT OF
                                                       )
                                                               OHIO
       Defendants-Appellees.                           )
                                                       )
                                                       )



BEFORE:       COLE, Chief Judge; KEITH and BATCHELDER, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Plaintiff Timothy Cooper challenged the

constitutional validity of a cognovit note that he signed, arguing in a lawsuit brought under

42 U.S.C. § 1983 that such a debt instrument violates the Fourteenth Amendment’s Due Process

Clause. The district court dismissed the suit, holding that the defendants were not state actors

and therefore not liable under § 1983. Cooper appealed. However, his brief on appeal is

completely devoid of any legal argument. Therefore we hold that he has waived any arguments

he might have offered and forfeited his appeal, and accordingly AFFIRM the district court.

       A cognovit note is a debt instrument recognized by Ohio law, whereby the debtor agrees

to allow the creditor to obtain judgment without notice or a hearing in the event of nonpayment.

Cooper signed a cognovit note in the amount of $334,175, evidencing his indebtedness to

Defendant The Commercial Savings Bank. Cooper became delinquent on the payments and a
No. 14-3031
Cooper v. The Commercial Savings Bank, et al.

cognovit judgment was entered against him. After years of state litigation contesting aspects of

the debt instrument he had signed, Cooper filed this action against multiple defendants in the

United States District Court for the Southern District of Ohio. The amended complaint included

a due-process claim, brought under 42 U.S.C. § 1983, as well as various state law claims; Cooper

also filed a motion for class certification. The defendants each filed separate motions for

summary judgment, which the district court granted as to all federal claims on the ground that

the defendants were not state actors and therefore are not liable under § 1983. The court

declined to exercise supplemental jurisdiction over the state law claims, dismissing them without

prejudice, and denied the motion for class certification as moot. Cooper filed a timely notice of

appeal, assigning as error only the district court’s ruling that the defendants are not state actors

subject to 42 U.S.C. § 1983.


        We review de novo a determination of whether a defendant is a state actor for purposes of

42 U.S.C. § 1983. Ellison v. Garbarino, 48 F.3d 192, 194 (6th Cir. 1995). But this appeal

begins and ends with the issue of waiver. “An appellant waives an issue when he fails to present

it in his initial briefs before this court.” Marks v. Newcourt Credit Grp., Inc., 342 F.3d 444, 462

(6th Cir. 2003); see, e.g., United States v. Newsom, 452 F.3d 593, 607 (6th Cir. 2006) (holding

defendant waived objections to jury instructions by not raising those objections on appeal). An

appellant abandons any argument not raised in his opening brief. Sommer v. Davis, 317 F.3d
686, 691 (6th Cir. 2003). This lenient standard can be satisfied even by a short and undeveloped

argument. See, e.g., Robert N. Clemens Trust v. Morgan Stanley DW, Inc., 485 F.3d 840, 852–

53 (6th Cir. 2007) (holding that a brief parroting the language of one section from an SEC rule

was sufficient to avoid waiver, but that arguments regarding two other sections were waived

because appellant’s brief was “devoid of any reference” to the two sections).


                                                -2-
No. 14-3031
Cooper v. The Commercial Savings Bank, et al.

          Cooper’s brief on appeal fails to provide even a modicum of legal argument as to why the

district court erred in holding that the defendants are not state actors. He cites only to a single

case, D.H. Overmyer Co. v. Frick Co., 405 U.S. 174, 176–77 (1972), which holds that cognovit

notes are not per se unconstitutional, and does not address at all the question before us here,

namely whether persons or entities in the positions of these defendants have engaged in state

action.

          Accordingly, we AFFIRM the judgment of the district court.




                                                -3-